                Case 2:19-cr-00015-PSG Document 13 Filedhttp://156.131.20.221
                                                         02/05/19      Page/cacd/CrimIntakeCal.NSF/1222c8c990b
                                                                              1 of 5 Page ID #:30              1 f46...



                                                                      UNITED STATES DISTRICT COURT
                                                                     CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                           Western Division
                                                                                Plaintiff,
                                                vs.                                          Case Number: 2:19-CR-00015-PSG             Indictment
                                                                                             Initial App. Date: 02/05/2019              Summons
         Logar~ Patten                                                                       Initial App. Time: 1:00 PM




                                                                             Defendant.      Date Filed: 01/10/2019
                                                                                             Violation: 18:371: 18 U.S.C.'875 c
                                                                                             18:844 8 :                         ~Q~                  ~
                                                                                             CourtSmart/ Reporter:

                  PROCEEDINGS HELD BEFORE UNITED STATES                                                         CALENDAR/PROCEEDINGS SHEET
                     MAGISTRATE JUDGE: Rozella A. Oliver                                                         LOCAL/OUT-OF-DISTRICT CASE



                PRESENT:                     Luengo, Donnamarie                                                                               None
                                                                                         ~~/~~~~ f~~ C
                                                   Deputy Clerk                              Assistant U.S. Attorney                       Interpreter/Language
                           C7 INITIAL APPEARANCE NOT HELD -CONTINUED
                               Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                                    preliminary hearing OR a removal hearing /Rule 20.
                             (Defendant states true name~is as charged ~ is
                           r7 Court ORDERS the caption of the IndictmenbInformation bechanged to reflect defendant's different true name. Counsel are directed to
                               file all future documents reflecting the true name as stated on the record.
                               Defendant advised of consequences of false statement in financial affidavit. ['1 Financial Affidavit ordered SEALED.
                               Attorney: P.J. O'Connor, Retained i~ Appointed ~ Prev. Appointed _~ Poss. Contribution (see separate order)
                                  Special appearance by:
                           ❑ Government's request for detention is: ~ GRANTED '~~ DENIED ❑WITHDRAWN f~ CONTINUED
                          l ]Defendant is ordered: ~ Permanently Detained r~        ' Temporarily Detained (see separate order).
                               BAIL FIXED AT $           /D,O00 ~                      (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                         [7 Government moves to iJN EAL ComplainUIndictment/Information/Entire Case: ~ GRANTED                           DENIED
                          'E 7 Preliminary Hearing waived.
                          ~ Class B Misdemeanor C Defendant is advised of maximum penalties
                          C This case is assigned to Magistrate Judge                                                      Counsel are directed to contact the clerk for the
                               setting of all fuRher proceedings.
                          r~ PO/PSA WARRANT -7 Counsel are directed to contact the clerk for
                               District Judge                                                             for the setting of further proceedings.
                          u Preliminary Hearing set for                                       at 4:30 PM
                            J PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                          7 Government's motion to dismiss case/defendant                                                   only: f~ GRANTED ~ DENIED
                              Defendants motion to dismiss for lack of probable cause: L~ GRANTED ~ DENIED
                              Defendant executed Waiver of Rights. ~ Process received.
                              Court ORDERS defendant Held to Answer to                                     District of
                                   Bond to transfer, if bail is posted. Defendant to report on or before
                               ~ Warrant of removal and final commitment to issue. Date issued:                                   By CRD:
                               O Warrant of removal and final commitment are ordered stayed until
                         [`7 Case continued to (Date)                                           (Time)                                   AM / PM
                              Type of Hearing:                                    Before Judge                                         /Duty Magistrate Judge.
                              Proceedings will be held in the ~ Duty Courtroom                                 ❑Judge's Courtroom
                              Defendant committed to the custody of the U.S. Marshal           Summons: Defendant ordered to report to USM for processing.
                            7 Abstract of Court Proceeding (CR-53)issued. Copy forwarded to USM.
                          r Abstract of Order to Return Defendant to Court on Next Court Day(M-20)issued. Original forwarded to USM.
                          O RELEAS ORDER NO:
                         "    Other: ~/A f'~'~~ • ~J~                                      //~
                                                   PSA ~ USPO                               J FINANCIAL                           D READY
                                                                                                                                        Deputy Clerk Initials~~


                   M-5 (10/13)                               CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTffiCT CASE                                      Page 1 of 1




1 of 1                                                                                                                                                                 2/5/2019, 9:28 AM
                  Case 2:19-cr-00015-PSG Document 13 Filed 02/05/19 Page 2 of 5 Page ID #:31


                     UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                         "s ~              ~
      Case Name: United States of America v.            ~j~ C` ~;~ 61~a~- ~ C~ ~~i~-~~                 Case No.      ~1~'~. ~~~'~-~ ~-- %"~[~~-
                                                     Defendant       ~ Material Witness

      Violation of Title and Section:       ~~ ~7 ~7/      ,~j`' 7~j ~~
                                        [~ Summons      ~ Out of District ~ UNDER SEAL ~ Modified Date:

     Check only one ofthefive numbered boxes below (unless one bond is to be replaced by another):
      1.        Personal Recognizance Signature On y)        (c).~ Affidavit of Surety With Justification      Release No.
     2. ~ Unsecured Appearance Bond                               (Form CR-3) Signed by:

                     '                                                                                            ~ Release to Pretrial ONLY
     3. ~ Appearance Bond
                                                                                                                      Release to Probation ONLY
                                                                                                                  ~ Forthwith Release
       (a).~ Cash Deposit(Amount or ~)(Form Cx-~)
                                                                          With Full Deeding of Property:

       (b).~ Affidavit of Surety Without
             Justification (Form cx-4) Signed by:
                                                                                                                  ~~ Conditions of Bond
                                                                                                                   (ExceptClearing-Warrants
                                                                                                                   Condition) Must be Met
                                                                                                                   and Posted by:



                                                                                                                     Third-Party Custody
                                                          4. ❑Collateral Bond in the Amount of(Cash                  Affidavit(Form CR-31)
                                                                or Negotiable Securities):
                                                                 ~                                                ~ Bail Fixed by Court:
                                                          5. ❑Corporate Surety Bond in the Amount of:               ~
                                                                                                                    ~ {~: ~ t~#~
                                                                 $                                                   (Judge /Clerk's Initials)


                                                        PRECONDITIONS TO RELEASE
           The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).
           The Court has ordered a Nebbia hearing under 4 3142(g)(4).
    ~ The Nebbia hearing is set for                                       at           ❑ a.m. ❑ p.m.

                                                  ADDITIONAL CONDITIONS OF RELEASE
 In addition to tl~e GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
      Submit to: ~ Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                   (The agency indicated above,PSA or USPO, will be referred to below as 'SupervisingAgency.'~

     Surrender all passports and travel documents to Supervising Agency no later than v~ — /w-~ ~~~CI `}                      ,sign a Declaration
      re Passport and Other Travel Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendency
      ofthis case.
     Travel is restricted to      ~~ ~ ~/` Gr/,.///3 J~.~                                     unless prior permission is granted by Supervising
      Agency to travel to a specific other location. Court permission is required for international travel.
[
;~ Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
     Maintain or actively seek employment and provide proofto Supervising Agency. ~Employment to be approved by Supervising Agency.
     Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                  Defendant's Initials: ~ ~            Date: ~ ~~
 CR-1 (10/18)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                PAGE 1 OF 4
      y
                   Case 2:19-cr-00015-PSG Document 13 Filed 02/05/19 Page 3 of 5 Page ID #:32
 `           Case Name: United Stafes ofAmericay.            ;-~ ~ `L;
                                                                     ,A, d s~~~"'-'-~,                            Case No. .   ('a` ~ "~'-.• ,J ';. -f°~~
                                                                  .a
                                                         ~e Defendant ~ Material Witaess
                Avoid all contact, directly or indirectly(including by any electronic.means), with anyperson who i.s a lmown victim or
                 witness in the subjectinvestigation or prosecution, ~ including but notlimited to
                                                                       Q except

= =_ _- _-_[~=Avo1d allconfact directly-oriudirecfily=(ineludiugbyauyelectronic"means);wi€l anylmown-codefendantsexceptm-f-hep~esenc-e==_-_= ~--_ _ _
                ofcounsel. Notwithstanding thts provision, yon naay contactthe following codefendants without your counsel present:

               Do not possess any firearms, ammunition, desfructive devices, or other dangerous weapons.[~ Tn order to determine compliance,
                you agree to submit to a search ofyour person and/or property by Supervising Agency in conjunction with the U.S. Mazshal.
          [
          ] Do not use~or possess any identification, mail matter,access device, or any identification-related material other than in dour
                own legal or true name without prior permission from Supervising:Agenry: ~ In order to determine compliance,you agree
               to submit to a search ofyo~s person and/ar property by Supervising Agency in conjunction wifih the U,S. Marshal.

           Q Do not engage in telemarketing.
               bo not sell, transfer, or give away any asset valued at $                                     or more without notifying and obtaining

               permission from the Court, except

          [
          ] Do not engage in. tax preparation for others.
              Do not use alcohol
              Parlicapate in the electzonic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and

               requirements ofthe program.. You must pap all or part ofthe costs for treatment based upon pour ab9Iity to pay as determined by
               Supervising Agency.
              Do not use or possess iIlegaI drags orstate-authorized marijuana. ~ In order to determine compliance, you agree to
              submit to a search ofyour person and/or property by Supervising Agencyin conjunction with the U.S. Marshal.

              Do not use for purposes ofintoxication any controlled substance analogue as defined byfederallaw or street synthetic, or
              designer psychoac#ive substance capable ofimpairing mental or physicalfunctioning more than *n;nimally, except as
              prescribed by a medical doctor.
             S~xbmit to:     drug andJor~alcohol testing. If directed to do so,participate in outpatient treatment approved by Supervising Agency.

              You mustpap all or part ofthe costsfor testing and izeaiment based upon your ability to papas defexv~ined by Supervising Agency.

             participate in residential ~ drug and/or0alcohol treatment as directed by Supervising Agency. You mustpay aIl or part ofthe costs
              oftreatrnent based upon your ability to pay as determined by Supervising Agency. QRelease to PSA only0Release to USP~ only

     []Submit fo a mental health evaluation.If directed to do so,participate in mental health counseling and/or treatment approved by
             Supervising Agency. You must pay all or part ofthe costs based union your ability to pay as deteiinined by Supervising Agency.
     [~ participate in the Location Monitoring Program and abide by all ofthe requirements ofthe program, under the direction ofSupervising

             Agency, which        will or Owill notinclude a location monitoring bracelet You must pay alt or part ofthe costs offihe program based

             upon your ability to pay as determined by Supervising Agency: You must be financially responsible for anylost or damaged equipment.
                Location monitoring only- no residential restrictions;
                                     =oz-

                You are restricted to your residence every day:

                           from                 ❑ a.m. ❑ p.m.to                        ❑ a.m. ❑ p.m.
                           as directed by Supervising Agency;




 CR-1(oz/18)
                                    -or-
                                                                                         Defendant's Tnitials:
                                                                                                            .~
                                              CBN'L[u~[.1~1s~1.~c:i~ ~r c;~v,lr~luvin.xnLr:Ask ~xllrxxtvll ts~N1~ r~xn2
                                                                                                                               Date:     ~~J~~
                                                                                                                                           PAVE2 OF 4
„~
                   Case 2:19-cr-00015-PSG Document 13 Filed 02/05/19 Page 4 of 5 Page ID #:33
           Case Name. United States of America v.                 ~ f'.
                                                                      '
                                                                      ~ e-~ ~"'~ ~~z'~ ~. ~ ~~                         Case No: '
                                                                                                                                ~:°. ~    /Aj -- ,~'-,
                                                                                                                                     %' ~'`          <~ 'J( e

                                                             Defendant      ~ Material Witness

                   Yon are resizicEed to your residence at aI1 times exceptfor medical needs- oz treatrnent, attorney visits, court appearances, and
                                                                                              , all ofwhich.must be preapproved by Supervising Agency;
                   Release to PSA only ~.Release to USPO only
    __ —[I                                                                       _.._....----.----- -..— --- -.. ___ _...-- - --.----- --------_-----.._._--._._. -- — - -- .-- ---.-
                 You arepIacedinthefhixdparty custody(Form CR-3T)of.

         []Clear outstanding Q warrants or Q DMV and traffic violations and provide proofto Supervising Agency within                                          days
                 ofzelease from custody.
         `~Do not possess or have access to,in the home,the workplace, or any other location, anp device that offers internef access except
                 as appxoved by Supervising Agency. ~, In order to determine compliance,you agree to submit to a search ofyour person
                 and/or property by Supervising Agencyin conjunction with the US:Marshal.

       [
       ] Do not associate or have verbal, written,telephonic, electronic, or any other communication with any person who zs less thagi
                 the age of18 exceptin the presence ofa parent orIegal guardian ofthe minor.
       [
       ] Do notloiter or be found within 100 feet ofany schooiyard,park,playground, arcade, or other place primarily used by children
                under the age of IS.

                Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation ofany daycare
                facility, school, or other organization dealing with fihe care, custody, or control ofchildren under the age of18.
            Do not view or possess child pornography or child erotica. Q In order to determine compliance,you agree to submif to a search
                ofyour person and/or property,including computer hardware and software, by Supervising Agency in conjunction with the U.S.
                Maishal.
            Other conditions:




                                                    GRNF.R AT.CONDITIONS OF RELEASE

    ~I will appear in person in accordance :with any and all directions and orders relating to my appearance in the above entitled matter as
     maybe given or zssued by the Court or anyjudicial of&cer thereof, in ghat Court or before any Magistrate Judge thereof,-or in any other
     United States District Courtto which I may be removed or.to which the case may be transferred.

    I will abide by any judgment entered in this matter by surrendering myself to serve~any sentence imposed and will obey any order or
    direction in connection ~vith suchjudgment as the Court may prescribe.

   I wilt immediately inform my counsel ofany change iu my contact information,including my residence address and telephone number,
   so that T may be reached at a]I times.

   I will not commit a federal,state, orlocal crime dur9ng the period ofrelease.

   7 will not inti~v.date any witness,juror, oz officer ofthe court or obstruct the cziminal investigation in this case: Additionally, Y will not
   tamper with, harass, or retaliate against any aIIeged witness, victim, or informant in ttus case. I understand that if I do so, T may be
   subject to further prosecution under the applicable statutes.

   I will. cooperate in the coIlection ofa DNA sample under 42 i7.5:C. § 14135x.

                                                                                       Defendant's Initials: ~~~                     Date:       ~"^,~~~~~
Cl2-1(02/18)~                               CENTRA L DISTRICT OF CAI,IFORIVIA RELEASE ORbER AND BOND FORM                                             PAGE 3 OF 4
     'F
                    Case 2:19-cr-00015-PSG Document 13 Filed 02/05/19 Page 5 of 5 Page ID #:34
               Case Name: United States ofAmerica v.              {~`                       ~                             Case No.
                                                          [ Defendant            Q Material Wifness


                                             ACKNOWI,EI~GMEN']C ~F I)EFENDAIVT/MATEI~IA~i,WETNESS

               A.s a condition ofmy release on this bond,pursuant to Title Y8 ofthe United States Code,I have read orhave had interpreted to me
_~ _--    - -=and.-understandthe=general=conditions=of-zelease;=thepxeconcTations,=audthe=additionalconditions=ofre7:ease=and=agree-tacomplywith ==_--=_-
     ,         all conditions ofrelease imposed on me and to be bound by the provisions ofLocal Cri~sunal Rule 46-6.

              Furthermore,itis agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which yvill.
              continue in full force and effect until such time as dnlp egonexated.

             X understand that violation ofanp ofthe general and/or addiiiona7 conditions ofrelease offhis bond may result in a revocation of.
             release, an order of detention, and a new prosecution £or an additional o$ense which could result in a term ofimprisonment and/or
             fine.

              T further understand that ifIfail to obey and perform any ofthe general and/or additional conditions ofrelease ofthis b ond,this bond ,
              may be fozfeited to the United States ofAmerica.Ifsaid forfeiture is nofi set aside,judb
                                                                                                     ~ment map be snminaxily entered in fihis
              Coixrt against me and each surety,joinfiIp and severally,for the bond amount,together with interestand costs. Egecniion ofthe
             ju~gmenf map be issued or payment secured as provided by the Federal Rules of CriminalProced-are and other laws offi7ie
             United States, and any cash.'or real or personal property or the collateralpreviously posted in connection with this bond mapbe
             forfeited.




            Date,                                 Signature ofDefendant/MatericclWitness                                  Telephone Number




            City and State(DO NO3'INCLUDEZII~ CODE)



                Check ifinterpreter is used:I have interpreted into fihe                                                             language this entire form
                and have been told by the defendanfi that he or she understands all ofit



           Interpreter`s Signature                                                                                     Date



           Approved:
                                     United StatesD'              Magistratejudge                                      Date


           Tfcash deposited: Receipt#                                  for $


          (T7us bond mayzequire surety agreements and affidavits pursuant to Local•Criminal Rule 46.)




                                                                                           Defendant's Inifials:~_
                                                                                                                \/ Date:~~~
  CR-i                                        C;~N'1'HAL ll1S1'H1C;1' Ur'C;ALINU1ZNlA.1{HLr:ASL' UHllr;R ANll liUN1J                                   4'OF 4
